Exhibit 99.1 News Release Republic First Bancorp, Inc. July23, 2013 REPUBLIC FIRST BANCORP, INC. REPORTS EARNINGS FOR SECOND QUARTER 2013 Philadelphia, PA, July 23, 2013 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the period ended June 30, 2013.The Company has recorded net income of $1.0 million, or $0.04 per share, for the second quarter of 2013 compared to net income of $1.0 million, or $0.04 per share, for the second quarter of 2012. “We are very pleased with the progress we’re making with the transformation of Republic Bank in spite of the economic malaise of the overall economy,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer.“Loans continue to grow, asset quality continues to improve, and our net interest margin is increasing.” “In addition, we’re very excited about our expansion plans that were announced during the second quarter,” Madonna added.“We have broken ground on a new store location in Cherry Hill, NJ and are moving forward with plans to relocate our stores in Voorhees, NJ and Media, PA to new and improved sites.We expect to open the Media store in September and Cherry Hill and Voorhees stores in the fourth quarter.Our incomparable approach to customer service and convenience will be matched with first class facilities.” In the second quarter the Company officially announced its plans to construct a new prototype building at premier locations in Cherry Hill and Voorhees, NJ.The store in Media, PA will be also relocated to a significantly improved site and one of the Center City Philadelphia stores located at 16th and Market is being expanded to nearly double its size.Each of these locations will offer extended hours, a free coin counting machine and safe deposit boxes. Highlights for the Period Ending June 30, 2013 Ø The Company recorded net income of $1.0 million, or $0.04 per share, for the quarter ended June 30, 2013 compared to net income of $1.0 million, or $0.04 per share, for the quarter ended June 30, 2012. On a year to date basis, net income was $2.0 million, or $0.08 per share, for the six month period ended June 30, 2013 compared to $2.3 million, or $0.09 per share, for the six month period ended June 30, 2012. Ø The net interest margin improved to 3.73% in the second quarter 2013 compared to 3.59% for the second quarter 2012. Ø Total loans increased by $32.8 million, or 5%, to $637.7 million as of June 30, 2013 compared to $604.9 million at June 30, 2012. Ø Asset quality improved as non-performing assets decreased by $3.5 million to $19.9 million, or 2.17% of total assets, at June 30, 2013 compared to $23.4 million, or 2.52% of total assets as of March 31, 2013. 1 Ø SBA lending continued to be a focal point of the Company’s lending strategy. $25.0 million in new SBA loans were originated during the quarter ended June 30, 2013. Our team is currently ranked as the #1 SBA lender in the state of New Jersey based on the dollar volume of loan originations. Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 12.95% and a Tier I Leverage Ratio of 9.68% at June 30, 2013. Ø Tangible book value per share as of June 30, 2013 was $2.67. Income Statement The Company reported net income of $1.0 million, or $0.04 per share, for the three month period ended June 30, 2013, compared to net income of $1.0 million, or $0.04 per share, for the three month period ended June 30, 2012.Net income for the six month period ended June 30, 2013 was $2.0 million, or $0.08 per share, compared to net income of $2.3 million, or $0.09 per share, for the six months ended June 30, 2012. The Company continues to lower its cost of funds as evidenced by a decrease of 20 basis points to 0.53% for the three month period ended June 30, 2013, compared to 0.73% for the three month period ended June 30, 2012. The net interest margin increased to 3.73% for the three month period ended June 30, 2013 compared to 3.59% for the three month period ended June 30, 2012. Non-interest income increased to $2.9 million for the three month period ended June 30, 2013 compared to $2.5 million for the three month period ended June 30, 2012, primarily due to gains on the sale of SBA loans of $2.1 million recognized during the three month period ended June 30, 2013. Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description Jun 30, Jun 30, % Change Mar 31, % Change Total assets $ $ (2
